Citation Nr: 0502749	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran did not have "Service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case.

2.  Diabetes mellitus type II is not shown during active 
service or until many years after separation and the 
competent medical evidence does not relate post-service 
development of diabetes mellitus type II to any incident or 
event of active service.


CONCLUSION OF LAW

Diabetes mellitus type II, which is claimed secondary to 
herbicide exposure, was not incurred or aggravated during 
active service, nor may be presumed to have been incurred 
within.  38 U.S.C.A. §§ 1110, 1116, 1153, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA or the 
duty to notify him regarding his claim in September 2001, 
prior to the agency decision in October 2002.  The September 
2001 VCAA letter notified the veteran of the evidence and 
information necessary to substantiate his service connection 
claim.  The VA fully notified the veteran of what is required 
to substantiate such claims in the notification letter.  The 
VCAA letter along with the July 2003 statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes service medical records, 
service records, VA medical records, VA examination reports, 
Social Security Administration (SSA) records, private medical 
records, employment records, and written statements from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  Since all relevant 
evidence has been obtained, any technical failure to notify 
and assist the veteran would be harmless error.

Service Connection

The veteran is claiming service connection for diabetes 
mellitus type II.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d) 
(2004).  Certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
form service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records do not show treatment for or a 
diagnosis of diabetes mellitus type II.  Moreover, report of 
medical examination in February 1969  included no finding or 
diagnosis of diabetes mellitus type II.  In his service 
connection claim for diabetes mellitus type II received 
February 2001, the veteran asserted that he was diagnosed 
with the disease several years ago.  Indeed, the earliest 
medical evidence referencing diabetes in the claims file is a 
July 1993 VA medical record noting a request to check for 
diabetes because of familial history of diabetes.  The first 
diagnosis of diabetes appears in the in 1997 and 1998.  While 
the medical evidence clearly shows that the veteran is 
diagnosed with diabetes mellitus type II, he was not treated 
or diagnosed with this disease in service or more than  one 
year after service.  Therefore, the presumptions under 
38 C.F.R. § 3.307, 3.309(a) do not apply in this case.  
Nevertheless, the veteran's essential contention is that his 
diabetes mellitus type II is due to herbicide exposure during 
his tour of duty in Thailand from 1967-68.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2004).

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on  
January 9, 1962, and ending on May 7, 1975, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
PCT; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2004).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

Here, the evidence shows that the presumption in favor of 
service connection for diabetes mellitus type II based on 
exposure to herbicides is not applicable.  Although diabetes 
mellitus type II is one of the presumptive diseases listed at 
38 C.F.R. § 3.309(e), the evidence requires that the veteran 
had "Service in the Republic of Vietnam" or direct proof of 
exposure in order for the presumption to apply.  38 C.F.R. §§ 
3.307(a)(6), 3.13(a).  

There is no evidence in the service personnel records, nor is 
the veteran asserting, that he served in the Republic of 
Vietnam at any time.  The veteran's service personnel records 
reveal that he was stationed in Thailand.  The record does 
not contain any evidence that the veteran was in the Republic 
of Vietnam at any time during the period beginning on January 
9, 1962, and ending on May 7, 1975.  Instead, the veteran is 
asserting that he was exposed to herbicide agents while 
performing his duties as a Special Weapons Loading Team Chief 
in Thailand.  Part of his duties were to load full canisters 
of chemicals being transported into Vietnam.  Upon return, he 
was required to secure the emptied canisters.  Specifically, 
he does not know what were in the canisters; however, he 
recalled seeing chemical residue on the outsides of the 
canisters.  He was given no gloves or other protective 
clothing when handling the canisters and was not told what 
the chemicals were in the canisters.  

While there are records indicating that there was exposure to 
Agent Orange outside of Vietnam, these records show that 
exposure to Agent Orange took place in certain parts of 
Thailand in 1964 and 1965.  This period of time is prior to 
the veteran's period of service in Vietnam.  Service 
personnel records show that the veteran served as a Load Team 
Chief in Thailand from April 1967 to April 1968.  

The veteran's personnel records, or any records in the claims 
file, do not demonstrate direct exposure to herbicide agents 
while serving in Thailand.  There is no documentation that 
the veteran's Air Force Squadron, based in Thailand, was 
involved in the spraying of herbicides.  The veteran cannot 
say that the canisters he personally handled were 
contaminated with herbicide agents, nor is there other 
corroborative evidence to support such a finding.  Therefore, 
without evidence that the veteran was ever present in the 
Republic of Vietnam or direct proof of exposure, exposure to 
herbicide agents cannot be presumed, and the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not pertain to 
this appeal.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  

Finally, there is no medical evidence of a nexus between the 
veteran's reported diabetes mellitus Type II to active 
service.  The Board notes that the veteran's argument that 
his diabetes mellitus type II resulted from service, 
including through herbicide exposure.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Here, the evidence does not demonstrate that the veteran was 
in Vietnam or otherwise exposed to herbicide agents to 
warrant the herbicide exposure presumption.  Further, there 
is no evidence that he had diabetes mellitus in service, 
within one year following service, and there is no competent 
medical evidence showing that his diabetes mellitus Type II 
is related to service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's diabetes 
mellitus Type II began in service, within one year from 
service, or is otherwise related to service or to herbicide 
exposure while in service.  Thus, the veteran's service 
connection claim for diabetes mellitus Type II is denied.


ORDER

Entitlement to service connection for diabetes mellitus Type 
II is denied.  

REMAND

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).  The VA 
General Counsel concluded that the controlling VA regulations 
generally provided that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  
VAOPGCPREC 75-91 (1991).  

In the present case, the veteran is service connected for 
bronchial asthma, rated 60 percent disabling.  This is the 
veteran's only service-connected disability.  The RO denied 
the claim on the basis that the veteran is unemployable due 
to a nonservice-connected schizoaffective disorder.  Social 
Security Administration (SSA) records demonstrate that the 
veteran was awarded SSA disability benefits since September 
1992 due to his schizoaffective disorder.    

While the record clearly shows that he is unemployable due to 
a nonservice-connected disability, there is no examination or 
other pertinent medical evidence addressing the issue of 
whether the veteran is unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected bronchial asthma.  The VA cannot use its own 
unsubstantiated medical opinion in making its determinations. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Thus, 
in order to make a determination on the merits of the claim, 
the Board requires competent medical evidence, including a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should also arrange for a 
VA comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to his service connected 
bronchial asthma. The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


